 

EXHIBIT 10.7



 

General RELEASE agreement

 

This General Release Agreement (this “Agreement”), dated as of November 21,
2012, is entered into by and among Live Event Media, Inc. (formerly known as
Charlie GPS Inc.), a Nevada corporation (“Seller”), Charlie GPS Split Corp, a
Nevada corporation (“Split-Off Subsidiary”), and Jarnes Khorozian (the “Buyer”).
In consideration of the mutual benefits to be derived from this Agreement, the
covenants and agreements set forth herein, and other valuable consideration, the
receipt and sufficiency of which are hereby acknowledged by the execution and
delivery hereof, the parties hereto hereby agree as follows:

 

1. Split-Off Agreement. This Agreement is executed and delivered by Split-Off
Subsidiary pursuant to the requirements of Section 8.3 of that certain Split-Off
Agreement (the “Split-Off Agreement”), dated as of the date hereof, by and among
Seller, Split-Off Subsidiary and Buyer, as a condition to the closing of the
purchase and sale transaction contemplated thereby (the “Transaction”).

 

2. Release and Waiver by Split-Off Subsidiary. For and in consideration of the
covenants and promises contained herein and in the Split-Off Agreement, the
receipt and sufficiency of which are hereby acknowledged, Split-Off Subsidiary,
on behalf of itself and its assigns, representatives and agents, if any, hereby
covenants not to sue and fully, finally and forever completely releases Seller,
along with its respective present, future and former officers, directors,
stockholders, members, employees, agents, attorneys and representatives
(collectively, the “Seller Released Parties”), of and from any and all claims,
actions, obligations, liabilities, demands and/or causes of action, of whatever
kind or character, whether now known or unknown, which Split-Off Subsidiary has
or might claim to have against the Seller Released Parties for any and all
injuries, harm, damages (actual and punitive), costs, losses, expenses,
attorneys’ fees and/or liability or other detriment, if any, whenever incurred
or suffered by Split-Off Subsidiary arising from, relating to, or in any way
connected with, any fact, event, transaction, action or omission that occurred
or failed to occur at or prior to the closing of the Transaction.

 

3. Release and Waiver by Buyer. For and in consideration of the covenants and
promises contained herein and in the Split-Off Agreement, the receipt and
sufficiency of which are hereby acknowledged, Buyer on behalf of itself and its
assigns, representatives and agents, if any, hereby covenants not to sue and
fully, finally and forever completely releases the Seller Released Parties of
and from any and all claims, actions, obligations, liabilities, demands and/or
causes of action, of whatever kind or character, whether now known or unknown,
which such Buyer has or might claim to have against the Seller Released Parties
for any and all injuries, harm, damages (actual and punitive), costs, losses,
expenses, attorneys’ fees and/or liability or other detriment, if any, whenever
incurred or suffered by such Buyer arising from, relating to, or in any way
connected with, any fact, event, transaction, action or omission that occurred
or failed to occur on or prior to the closing of the Transaction.

 

4. Additional Covenants and Agreements.

 

Each of Split-Off Subsidiary and Buyer, on the one hand, and Seller, on the
other hand, waives and releases the other from any claims that this Agreement
was procured by fraud or signed under duress or coercion so as to make this
Agreement not binding.

 



 

 

 

Each of the parties hereto acknowledges and agrees that the releases set forth
herein do not include any claims the other party hereto may have against such
party for such party’s failure to comply with or breach of any provision in this
Agreement or the Split-Off Agreement.

 

Notwithstanding anything contained herein to the contrary, this Agreement shall
not release or waive, or in any manner affect or void, any party’s rights and
obligations under the Split-Off Agreement.

 

5. Modification. This Agreement cannot be modified orally and can only be
modified through a written document signed by all parties.

 

6. Severability. If any provision contained in this Agreement is determined to
be void, illegal or unenforceable, in whole or in part, then the other
provisions contained herein shall remain in full force and effect as if the
provision that was determined to be void, illegal or unenforceable had not been
contained herein.

 

7. Expenses. The parties hereto agree that each party shall pay its respective
costs, including attorneys’ fees, if any, associated with this Agreement.

 

8. Further Acts and Assurances. Each of Split-Off Subsidiary and Buyer agrees
that it will act in a manner supporting compliance, including compliance by its
Affiliates, with all of its obligations under this Agreement and, from time to
time, shall, at the request of Seller, and without further consideration, cause
the execution and delivery of such other instruments of release or waiver and
take such other action or execute such other documents as such party may
reasonably request in order to confirm or effect the releases, waivers and
covenants contained herein, and, in the case of any claims, actions,
obligations, liabilities, demands and/or causes of action that cannot be
effectively released or waived without the consent or approval of other Persons
that is unobtainable, to use its best reasonable efforts to ensure that the
Seller Released Parties receive the benefits thereof to the maximum extent
permissible in accordance with applicable law or other applicable restrictions,
and shall perform such other acts which may be reasonably necessary to
effectuate the purposes of this Agreement.

 

9. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without giving effect to
principles of conflicts or choice of laws thereof.

 

10. Specific Performance; Remedies. Each of Seller, Buyer and Split-Off
Subsidiary acknowledges and agrees that Seller would be damaged irreparably if
any provision of this Agreement is not performed in accordance with its specific
terms or is otherwise breached. Accordingly, each of Seller, Buyer and Split-Off
Subsidiary agrees that Seller will be entitled to seek an injunction or
injunctions to prevent breaches of the provisions of this Agreement and to
enforce specifically this Agreement and its terms and provisions in any action
instituted in any court of the United States or any state thereof having
jurisdiction over the parties and the matter, subject to Section 9 hereof, in
addition to any other remedy to which they may be entitled, at law or in equity.
Except as expressly provided herein, the rights, obligations and remedies
created by this Agreement are cumulative and are in addition to any other
rights, obligations or remedies otherwise available at law or in equity, and
nothing herein will be considered an election of remedies.

 

11. Entire Agreement. This Agreement constitutes the entire understanding and
agreement of Seller, Split-Off Subsidiary and Buyer and supersedes prior
understandings and agreements, if any, among or between Seller, Split-Off
Subsidiary and Buyer with respect to the subject matter of this Agreement, other
than as specifically referenced herein. This Agreement does not, however,
operate to supersede or extinguish any confidentiality, non-solicitation,
non-disclosure or non-competition obligations owed by Split-Off Subsidiary to
Seller under any prior agreement.

 



2

 

 

12. Counterparts. This Agreement may be executed in one or more counterparts,
with the same effect as if all parties had signed the same document. Each such
counterpart shall be an original, but all such counterparts taken together shall
constitute a single agreement. In the event that any signature is delivered by
facsimile or email transmission, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) the same with the same force and effect as if such facsimile signature
page was an original thereof.

 

 

 

[Signature page follows this page.]

 

3

 

 

IN WITNESS WHEREOF, the undersigned have executed this General Release Agreement
as of the day and year first above written.

 

  Charlie GPS, Inc. (“Seller”)       By:  /s/ Lisa Andoh     Name:  Lisa Andoh
Title:  President

 



  Charlie GPS Split Corp. (“Split-Off Subsidiary”)       By:  /s/ Lisa Andoh    
Name:  Lisa Andoh
Title:   Chief Executive Officer

 



  BUYER:         /s/ Jarnes Khorozian     JARNES KHOROZIAN

 

 